 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDPolymers, Inc.andTeamsters,Chauffeurs andWarehousemen LocalNo. 579,a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America. Cases1-CA-5866 and 1-RC-9190January 31, 1969DECISION GRANTING MOTION INPART AND DENYING MOTION IN PARTOn November 5, 1968, the Respondent-Employerin the above-captioned cases filed a motion entitled"Motion to reopen records, receive additionalevidence, reconsider decisions, rescind order andcertification,and sustain objections to conduct ofelection or grant hearing on said objections." Themotion is addressed to both the complaintproceeding, in which the National Labor RelationsBoard held that Polymers had violated Section8(a)(5) of the National Labor Relations Act, asamended, by refusing to bargain with the Union,'and the earlier representation proceeding, in whichthe Board had ruled valid the election in which theemployees of Polymers had selected the Union as itsbargaining representative.2In the course of these proceedings, Polymers hasfiled three requests with the Board for access tovarious documents pertaining to election procedures.One of these requests, relating to a pamphletentitled "A Guide To The Conduct Of Elections,"was denied.'The other two requests, for anow-obsolete set of instructions entitled "NLRBCase Handling Manual" and for a memorandumissued by the Regional Director for Region 1 to hisprofessional staff, were substantially granted.4The motion before us, which basically seeks areconsideration of the Board's decisions in both therepresentationandcomplaintproceedings,ispredicated upon the information made available toPolymers pursuant to its latter two requests.Polymers contends that these documents constitute"newly discovered" or "previously unavailable"evidence; that they contain rules and regulationswhich were binding upon the Board agent at thetime of the representation election in November1966; that the Board agent did not fully comply withthese procedures in the conduct of that election; andthat any significant deviation from these rules andprocedures requires the invalidation of the election,either because such rules are an official embodimentofwhat constitutes "appropriate standards" or1170 NLRB No 33.'Decision and Certification of Representativein Case 1-RC-9190,March22, 1967.'170 NLRB No 33.'Order Granting Motion In Part,October 28, 1968; telegraphic ordergranting request,October 28, 1968.because adherence to said rules is "required."CertainofPolymers'premisesareopen toquestion. It is debatable, for example, whether aRegionalDirector'sinstructionstohisstaffconcerning methods of sealing a ballot box may beconsidered, for all purposes, to act as a restraintupon the Board's exercise of discretion. It mightalso be contended that the instructions contained intheNLRB Case HandlingManualwerepromulgated by the General Counsel of the Boardpursuant to his statutory duty under Section 3(d) ofthe Act to ". . . exercise general supervision over ...the officers and employees in the` regional offices,"and therefore cannot be considered to imposelimitations upon the standards by which the Boardmay adjudge the integrity of a particular election.However, these issues would be disposed of inother contexts in which their determination might benecessary, we see little profit in pursuing them toresolution in the present case. For, assuming thatthe Board is fully accountable for all of the rulespertaining to the sealing and security of ballot boxesto which Polymers refers, it is nonetheless clear thattheBoard and its agents cannot be considered"bound" by them in the sense that any deviationfrom these rules by a Board agent wouldrequirenullification of an election.Election procedures prescribed by the GeneralCounseloraRegionalDirectorareobviouslyintended to indicate to field personnel thosesafeguards of accuracy and security thought to beoptimal in typical election situations.' These desiredpracticesmay not always be met to the letter,sometimes through neglect, sometimes because ofthe exigencies of circumstance. The question whichthe Board must decide in each case in which there isa challenge to conduct of the election is whether themanner in which the election was conducted raises areasonable doubt as to the fairness and validity ofthe election.6Itmight well be that, in a given case, even literalcompliance with all of the rules, regulations, andguidelineswould not satisfy the Board that theintegrityof the election was not compromised.Conversely,thefailuretoachieveabsolutecompliance with these rules does not necessarilyrequire that a new election be ordered, although, of'The introductory paragraph to the Case Handling Manual stated,"Adherence to [the contents of the Manual]isrequired."This was, ofcourse, an instruction by the General Counsel to his subordinates relatingto the performance of their duties, and not a declaration by the Board asto the standards to be applied in appraising the validity of an election.'Heretofore in these proceedings, Polymers has relied upon priordecisions inwhich the Board has referred to the"possibilityofirregularity"as the appropriate touchstone in this kind of case SeeHookDrugs,Inc,117NLRB 846 We do not think, however, that the word"possibility"could ever be construed in this context to have theconnotation of "conceivable." The concept of the reasonableness of thepossibilitymust be imported into this text in order for it to have meaningWe have no doubt that the Regional Director,who concluded in hisoriginalReport on the representation case that"desirable electionstandards"were met, was making the same sortof practicaljudgment ofthe facts that we make here174 NLRB No. 42 POLYMERS, INC.course,deviation from standards formulated byexpertsfortheguidanceof those conductingelectionswillbe given appropriate weight in ourdeterminations. In considering whether there hasbeen a breach of security in an election, or areasonable possibility of such a breach, we areexamining into questions of fact and inference. Toanswer these questions, we look at all the facts.We hold to our original decisions in these cases.We recognize that the manner in which the ballotbox was sealed in this election could have beenimproved upon; still, both masking tape and scotchtape were affixed to the box in a manner whichmakes it quite improbable that any tampering withtheboxwould not have left suspicious traces.Furthermore, although the Board agent in charge ofthe election did not retain personal physical custody283of the sealed box and the blank ballots at all times,the security afforded these items was such that therewas only the most remote possibility that anythinguntowardoccurred.Inviewoftheextremeimprobability of any violation of the ballot box, andintheabsence of any affirmative indication oftampering, we again conclude that desirable electionstandardsweremetand that no reasonablepossibility of irregularity inhered in the conduct ofthe election.As the discussion above indicates, we havegranted Polymers' motion insofar as it requests theBoard to reopen the records in these cases, toreceive the evidence contained in appendices A andB of the motion, and to reconsider the decisions inthese cases in the light of said evidence. In all otherrespects, the motion is denied.